Citation Nr: 0019336	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  96-42 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 29 to August 
26, 1976, and from November 21, 1990, to July 21, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1995 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, among other things, denied 
the veteran's claim of service connection for PTSD.

(Service connection for a depressive reaction was denied in 
April 1979.  However, as the RO has noted in its supplemental 
statement of the case, the veteran's claim of service 
connection for PTSD is one which differs from that which was 
denied in 1979.  Consequently, his claim of service 
connection for PTSD must be considered on a de novo basis.)


FINDING OF FACT

Competent medical evidence showing a diagnosis of PTSD has 
not been presented.


CONCLUSION OF LAW

The veteran's claim of service connection for PTSD is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he developed PTSD as a result of 
stressful events experienced while stationed in Southwest 
Asia during his second period of active duty.  In this 
regard, the Board notes that, in order to grant service 
connection for PTSD, there must be medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (1999), credible supporting evidence 
that the claimed in-service stressful experience(s) actually 
occurred, and a link, established by medical evidence, 
between current symptoms and the in-service stressor(s).  
38 C.F.R. § 3.304(f) (1999); Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has addressed these 
requirements, and has held that the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was engaged in combat with the enemy.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993), citing Hayes v. Brown, 
5 Vet. App. 60 (1993), Hamilton v. Derwinski, 2 Vet. App. 671 
(1992), (appeal dismissed on other grounds, 4 Vet. App. 528 
(1993)).

At this point, it should be pointed out that a person who 
submits a claim for VA benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  Only if the claimant meets 
this burden does VA have the duty to assist him in developing 
the facts pertinent to his claim.  Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed. Cir. 1997).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

Initially, the Board will address the issue of whether the 
veteran has presented medical evidence of a diagnosis of 
PTSD.  38 C.F.R. § 3.304(f) (1999).  This is required because 
a claim of service connection may not be considered well 
grounded without evidence of current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Board notes that, available active duty and reserve 
component medical records, including examinations conducted 
in December 1974, August 1976, November 1984, November 1988, 
March 1991, and November 1994, do not include a diagnosis of 
PTSD.

VA and private treatment records, dated from December 1976 to 
November 1998, as well as February 1994 neuropsychiatric and 
March 1996 psychiatric VA examinations have been received by 
the RO.  The treatment records, starting in August 1978, show 
the veteran's complaints and/or treatment for difficulty 
sleeping, nervousness, and memory loss, variously diagnosed.  
See VA treatment records dated in August 1978, September 
1978, June 1993, August 1993, November 1994, January 1995, 
February 1995, June 1995, August 1995, June 1996, December 
1996, July 1997, November 1997, May 1995, and November 1998.  
The diagnosis before the veteran's second period of active 
duty was depressive reaction, and the diagnosis after his 
second period of active duty was anxiety disorder.  See VA 
treatment records dated in August 1978 and June 1993.  The 
diagnoses at the most recent VA examinations were history of 
anxiety disorder and anxiety disorder, respectively.  See VA 
examinations dated in February 1994 and March 1996.  The 
Board notes, however, that these voluminous medical records 
do not include a diagnosis of PTSD.

The RO also received three statements from friends of the 
veteran who served with him in the Southwest Asia theater, 
dated in July 1994, July 1995, and August 1995.  These 
statements indicate that the veteran had difficulty sleeping 
and experienced nervousness while stationed in the Persian 
Gulf area.

What is significant about the evidence described above is 
what it does not include.  None of the clinical assessments 
includes a diagnosis of PTSD.  The Board recognizes that VA 
medical personnel reported that the veteran complained of 
PTSD-like symptoms (i.e., nervousness, difficulty sleeping, 
and memory loss).  However, the salient point to be made is 
that none of the examiners diagnosed PTSD.  The Board 
recognizes that the veteran and his friends are competent to 
describe visible symptoms or manifestations of a disease or 
disability during service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the Board is 
obligated to accept as true evidentiary assertions by the 
veteran for the purpose of determining whether a claim is 
well grounded).  Nevertheless, no medical evidence has been 
presented of a current diagnosis of PTSD.  Moreover, neither 
the veteran nor his associates have been shown to be 
competent to provide the medical opinion evidence necessary 
to make the veteran's claim of service connection well 
grounded.  See Espiritu, supra, Moray v. Brown, 
5 Vet. App. 211 (1993) (persons without medical expertise are 
not competent to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998).  Similarly, while the medical evidence included the 
veteran's assertion that he had experienced problems since 
his service in the Persian Gulf area (see VA treatment record 
dated in August 1995 and VA examinations dated in February 
1994 and March 1996), the veteran's own diagnosis of a 
condition is not competent medical evidence sufficient to 
make the claim well grounded.  LeShore v. Brown, 
8 Vet. App. 406 (1995).

The Board finds that, given the absence of a diagnosis of 
PTSD, the claim of service connection is not well grounded.  
This is so despite suggestions in the record that the veteran 
has symptoms consistent with PTSD.  Having such symptoms does 
not equate to having PTSD as recognized by practitioners of 
psychiatry.  Therefore, the veteran has not met his burden of 
presenting a well-grounded claim of entitlement to service 
connection for PTSD.  Caluza, supra.  The appeal must be 
denied.  Boeck, supra.  


ORDER

Service connection for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



